LEMMON, J.
dissents. While proof of intent to change domicile by written declaration according to La. Civ.Code art. 42 is irrefutable, proof of intent to change domicile may be proved by other evidence. The determination of intent to change domicile is almost entirely a question of fact. Here, the trial judge determined that relator intended to establish a domicile in St. Landry Parish, and there was evidence to support that finding. The court of appeal erred in reversing that purely factual finding.